internal_revenue_service number release date index number ------------------- -------------- ------------------------------------ ------------------------------------------- ------------------------- in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc intl br6 plr-130175-13 date date legend taxpayer parent law firm accounting firm date date date date date dear -------------- ------------------------------------ ----------------------- ------------------ ------------------------------ -------------- --------------- ------------------- --------------------------- -------------- this responds to a letter dated date submitted on behalf of taxpayer requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings given in this letter are based on facts and representations submitted by taxpayer law firm and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by parent an s_corporation law firm is a business and litigation law firm accounting firm is an accounting tax planning and plr-130175-13 compliance and consulting organization in date and date law firm advised parent of the benefits associated with interest charge domestic international sales corporations ic-discs subsequent to these discussions law firm contacted accounting firm to request preparation of the necessary elections and documents that would need to be filed for taxpayer to be treated as an ic-disc taxpayer was incorporated on date and was intended to be treated as an ic-disc from inception accounting firm prepared form 4876-a and delivered the form to taxpayer for signature taxpayer signed form 4876-a and expected accounting firm to pick up and file the signed form because it was standard practice for accounting firm to mail and file these types of forms and elections on behalf of taxpayer accounting firm failed to file the form believing all the requirements to conduct business and to be treated as an ic-disc were satisfied taxpayer began operating as an ic-disc as of date even though taxpayer had assumed that all the necessary requirements to conduct business as an ic-disc were satisfied it did not qualify as an ic-disc for federal_income_tax purposes because it did not timely file a form 4876-a with the service within days after date taxpayer represents that it did not realize this error until date upon receiving a letter from the service stating that there was no record of form 4876-a being filed by taxpayer upon discovery that the form had not been filed accounting firm attempted to resolve the issue with the service for several months in date taxpayer requested that law firm submit a ruling_request granting taxpayer an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 of the internal_revenue_code code provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year must make the election within days after the beginning of that year as used in this letter the terms ic-disc and disc have the same meaning plr-130175-13 sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government the election described in the third sentence of temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer's first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that written determinations may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-130175-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher j bello chief branch office of associate chief_counsel international enclosure copy of this letter copy for sec_6110 purposes cc
